USCA4 Appeal: 21-7338      Doc: 10         Filed: 09/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7338


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BILLY R. MCCULLERS, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Rebecca Beach Smith, Senior District Judge. (4:07-cr-00049-RBS-JEB-
        1)


        Submitted: August 30, 2022                                   Decided: September 8, 2022


        Before NIEMEYER and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Billy R. McCullers, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7338      Doc: 10          Filed: 09/08/2022     Pg: 2 of 2




        PER CURIAM:

               Billy R. McCullers, Jr., appeals the district court’s order granting in part and

        denying in part his motions for a sentence reduction and for compassionate release under

        18 U.S.C. § 3582(c), as amended by the First Step Act of 2018. After reviewing the record,

        we conclude that the district court did not abuse its discretion. See United States v. Kibble,

        992 F.3d 326, 329 (4th Cir.) (per curiam) (stating standard of review for § 3582(c)(1)(A)(i)

        motion), cert. denied, 142 S. Ct. 383 (2021); United States v. Jackson, 952 F.3d 492, 497

        (4th Cir. 2020) (reviewing ruling on motion under § 3582(c)(1)(B) for abuse of discretion).

        Accordingly, we affirm the district court’s order. United States v. McCullers, No. 4:07-cr-

        00049-RBS-JEB-1 (E.D. Va. Aug. 27, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.



                                                                                         AFFIRMED




                                                      2